DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-46 are objected to because of the following informalities: 
  
Claim 1, line 9 recites “the other end portion”. The claim should recite “a other end portion”. 
Claim 19 recites “two or more input units” …” the input units”.  It is suggested that applicant amend “the input units”, in both instances to recite “the two or more input units” for consistency of claim language.  Claims 20, 22, 23, 34, and 35 are object to for substantially the same reasons. 
Claim 2-18, 20-46 are objected to by dependency from claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim 6 recites “an end portion of a user’s finger”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 17, 20, 23-28, 33, 35, 37, 41, 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, line 3 recites “(X axis)”. It is unclear as to if X axis simply represents the extension axis, or if it is further defining the extension axis to be in a horizontal, i.e. traditional x axis, direction.
Claim 5, lines 1-2 recite “the operator comprises one or more operating axes”. It is unclear how the “operator” comprises one or more operating axes, since an axis is not a structure. 
Claim 17 recites “connecting the end tool and a pitch operating axis of the connector”. It is unclear how the end tool and pitch operating axis can be connected since an axis is not a structure.
Claim 20 recites “a YP pulley”, “an AP pulley”. There are no clear definitions in the art for the terms, YP pulley or AP pulley. Based on applicants disclosure and figures, the YP pulley is interpreted as a yaw-pitch pulley; the AP pulley is interpreted as a actuation-pitch pulley. 
Claim 17 recites “the operator”, however as claim 17 depends on claim 12, and claim 12 recites multiple operators it is unclear as to what operator is being referred to.  It is suggested that applicant amend an operator in claim 1 to “an operator system” or “a main operator” in order to distinguish the term from the other operators claimed.  Claims 19, 20, 22, 33, 34, and 35 are rejected for substantially the same reasons. 
Claim 23 recites “AY1P pulley”, “AY2P pulley”. There are no clear definitions in the art for the terms, AY1P pulley or AY2P pulley. Based on applicant’s disclosure and figures, the AY1P pulley is interpreted as a first actuation-yaw-pitch pulley; the AY2P pulley is interpreted as a second actuation-yaw-pitch pulley. 
Claim 24, line 8 recites “a connector”. It is unclear if the “connector” recited is the same or a different structure than the previously recited “connector” of claim 1 from which claim 24 depends.  Claims 24, 26, 27, and 45 are rejected for substantially the same reasons.
Claim 24, line 14 recites “the output unit”. As “the output unit” is recited twice, it  is unclear if the differential control wire is contacting a second “output unit”; contacting the “output unit” a second time; or some other configuration. 
Claim 24 recites “one of the two connecting pulleys”, “one of the two second input pulleys”, “the other of the two second input pulleys”, and “the other of the two connecting pulleys” which is unclear as “two” of each respective pulley was not previously recited, but rather “a plurality”.  It is unclear as to if the claim is limiting the plurality to only two pulleys of each respectively, ot as to if the claim intends for two additional pulleys, or only two of the plurality of pulleys”.  Claim 45 is rejected for substantially the same reasons.
Claim 25 recites “the differential member” and it is unclear as to if this refers to the first or second differential member previously recited.
Claim 33 recites “connecting the end tool and a pitch operating axis of the connector”. It is unclear how the end tool and pitch operating axis can be connected since an axis is not a structure.
Claim 35 recites “a J1P pulley’, “a J2P pulley”. There are no clear definition in the art for the terms, J1P, or J2P pulley. Based on applicants disclosure and figures, the J1P pulley is interpreted as the first jaw-pitch pulley; the J2P pulley is interpreted as a second jaw-pitch pulley.
Claim 37, line 2 recites “one or more differential members”. Claim 36 previously claimed “a differential member”. It is unclear if the “one or more differential members” of claim 37 are the same or a different structure than the “differential member” of claim 36.
Claim 37, line 3 recites “the differential member comprises two or more input units, an output unit”. Claim 36 previously recited “a differential member comprising: two or more input units… an output unit”. It is unclear if the units recited in claim 37 are the same or a different units than recited in claim 36. 
Claim 41 recites the equation: C = aA +/- bB
The equation for determining C is unclear because of the +/- operation of the equation. Where the equation, C=aA +/- bB, results in a different value for C when values for A or B are input into the equation. Since C can result in a different value, the scope of the claim is unclear.
Claim 43, lines 6-7 recites “two pulleys formed both ends of the differential control bar”. The scope of the limitation is unclear, since it could be interpreted as two pulleys formed on both ends or formed at both ends. 
Claim 43, lines 2, 4 and 12 recite “the differential member comprises: a first input unit… a second input unit… an output unit”. It is unclear if these are the same units as previously recited in claim 36 or a different structure entirely. 
Claim 43, lines 5 and 7 recite “the two pulleys”. It is unclear which structure comprises the “two pulleys” since two pulleys were previously recited for the differential control member, first input unit and second input unit. For examination purposes the “two pulleys” are part of the differential control member. 
Claim 44, lines 2-3 recite “the differential member comprises: a first input unit and a second input unit… an output unit”. It is unclear if these are the same units as previously recited in claim 36 or a different structure entirely. For examination purposes, the units are the same as previously recited in claim 36.
Claim 45, line 2, 4 and 9 recite “the differential member comprises: a first input unit… a second input unit… an output unit”. It is unclear if these are the same units as previously recited in claim 36 or a different structure entirely. For examination purposes, the units are the same as previously recited in claim 36.

Claim 45, line 13 recites “the output unit”. As “the output unit” is recited twice, it is unclear if the differential control wire is contacting a second “output unit” or contacting the “output unit” a second time; or some other configuration. For examination purposes the “output unit” is contacted a second time by the differential control wire.
Claim 46, line 3 recites “two or more input units”. It is unclear if the input units are the same or a different structure than the input units previously recited in claim 36. 
Claim 46, line 4 recites “an output unit”. It is unclear if the output unit are the same or a different structure than the output unit previously recited in claim 36. 
Claims 26-28 are rejected under 35 U.S.C. 112(b) based on dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 39, 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2, which depends on claim 1 recites “wherein when the operator is rotated, the end tool rotates in substantially the same direction as an operation direction of the operator”, however claim 1 recites a more narrow limitation “an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other”, thus claim 2 is rejected as failing to include all the limitations of the claim from which it depends. 
Consider claim 39 which recites input is only to one input unit, however 36 recites each input unit receives an input
Consider claim 42 which recites the motions do not interfere with each other, however claim 36 requires the input be put into a single motion in the output unit, and thus the motions would necessarily add or subtract, i.e. interfere in some way, with one another.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“two or more input units” in claims 19, 22, 34, 36, 46. The specification Page 45, line 26 discloses the “two or more input units” is a pulley and/or wire.
“an output unit” in claim 19, 22, 34, 36, 46. The specification Page 54, line 27 line discloses “an output unit” is a pulley and/or wire. 
“a first input unit” in claim 44. The specification Page 52, line 24 discloses “a first input unit” is a gear, pulley and/or wire.
“a second input unit” in claim 44. The specification Page 52, line 30 discloses “a second input unit” is a gear, pulley and/or wire. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US2006/0020287) in view of Peine et al (US2011/0112517). 
Regarding claim 1, Lee discloses a surgical instrument (abstract) comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]);
an operator (12) controlling operations of the first and second jaws of the end tool (Paragraph [0048]); 
an operating force transmitter comprising a pitch wire (actuation cable 38) connected with the operator to transmit a pitch motion of the operator to the end tool (the opening/closing of jaws is interpreted as a pitch motion, Paragraph [0056]), a first jaw operating wire (any of the wires 100A-D, Paragraph [0057]) connected with the operator to transmit a rotation of the operator to the first jaw (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool, Paragraph [0047], [0057]), and a second jaw operating wire (any of the wires 100A-D, Paragraph [0057]) connected with the operator to transmit a rotation of the operator to the second jaw (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool, Paragraph [0047], [0057]); and
a connector (20, 14) having one end portion coupled to the end tool (see Fig. 1) and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1),
and 15an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 2a-2c).  
Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Peine teaches a surgical instrument having a control handle 12 (operator) and a distal tool 16 (end tool) that are coupled by a shaft 14 (connector) (Paragraphs [0046]-[0047]). The control handle controlling the distal tool by control cables and capable of moving in any direction (Paragraph [0041] of Peine). The control handle has a lever 22 (terminal free end) that extends toward the end tool and is connected to the handle portion 12 (connection end).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine since the operators are used for the same purpose of controlling an end tool to move in a desired direction and they would have yielded predictable results of a handle grip with an actuator for a use in a surgical operation. Further the modified invention would teach at least a portion of the operator is formed to extend toward the end tool (where the lever 22 extends toward the end tool, see Fig. 2).

2, Lee/Peine discloses the surgical instrument of claim 1, the modified invention discloses wherein when the operator is rotated, the end tool rotates in substantially the same direction as an operation direction of the operator (see Figs. 2a-2c of Lee).  
3, As discussed above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine.  Lee/Peine discloses the surgical instrument of claim 1, the modified invention discloses wherein a formation direction of the end tool at the one end portion of the connector (formation direction end tool is interpreted as the extension direction of the connector 20/14, see Fig. 1 of Lee) and a formation direction of the operator (formation direction of the operator as taught by Peine is interpreted as the extension direction of the operator from its proximalmost end to distalmost end along the longitudinal axis, see annotated Fig. 2 of Peine) at the other end portion of the connector are identical with respect to an extension axis (X axis) of the connector (see Fig. 1 of Lee; see annotated Fig. 2 of Peine).

    PNG
    media_image1.png
    330
    558
    media_image1.png
    Greyscale

4, As discussed above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine.   Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein the operator is formed to extend away from a user gripping the surgical instrument (22 extends away from a user, see Fig. 2 of Peine).
5, As discussed above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine.  Lee/Peine discloses the surgical instrument of claim 1, the modified invention further discloses wherein the operator comprises one or more operating axes for controlling an operation of the end tool (may be moved in any direction, Paragraph [0041] of Lee) and one or more operating bars rotating around the one or more operating axes (handle 12 with lever 22, see annotated Fig. 1 of Peine; the lever 22 is interpreted as the claimed “operating bar”), and the one or more operating bars are formed closer to the end tool than the one or more operating axes (see annotated Fig. 1 of Peine, where the lever 22 extends closer to the end tool than the operating axis shown)).  Thus the claimed limitation is considered obvious over the teachings of the prior art.

    PNG
    media_image2.png
    467
    670
    media_image2.png
    Greyscale

6, As discussed above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine.  Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein an end portion (23) of the operator is formed toward the end tool (see Fig. 2 of Peine) such that an end portion of a finger of a user gripping the operator faces the end tool (See Fig. 2 of Peine).
7, Lee/Peine The surgical instrument of claim 1, the modified invention discloses wherein an operation of the pitch wire, an operation of the first jaw operating wire, and an operating of the second jaw operating wire are performed independently (when the handle is moved in the direction shown in Fig. 2b, only two of the wires would be operated or in tension to move into the position shown, Examiner interprets this direction as operation of one of the operating wires and one of the wires 100 in tension as the one of the operating wires; when the handle is moved in the direction perpendicular to the direction shown in Fig. 2b, two of the wires would be operated or in tension, Examiner interprets this direction as the operation of another one of the operating wires and one of the wires 100 in tension as the another one of the operating wires; where the actuation wire 38 is operated by the lever 22 of the handle as taught by Peine independently of the other wires 100).
Claims 1, 12-19, 21-22, 29-34, 36, 37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US2006/0020287) in view of Weisenburg  (US2013/0085494). 
Regarding claim 1, Lee discloses a surgical instrument (abstract) comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]);
an operator (12) controlling operations of the first and second jaws of the end tool (Paragraph [0048]); 
an operating force transmitter comprising a pitch wire (actuation cable 38) connected with the operator to transmit a pitch motion of the operator to the end tool (the opening/closing of jaws is interpreted as a pitch motion, Paragraph [0056]), a first jaw operating wire (any of the wires 100A-D, Paragraph [0057]) connected with the operator to transmit a rotation of the operator to the first jaw (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool, Paragraph [0047], [0057]), and a second jaw operating wire (any of the wires 100A-D, Paragraph [0057]) connected with the operator to transmit a rotation of the operator to the second jaw (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool, Paragraph [0047], [0057]); and
a connector (20, 14) having one end portion coupled to the end tool (see Fig. 1) and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1),
and 15an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 2a-2c).  
Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Weisenburg , in the same field of endeavor, teaches a surgical device having an end effector with three jaws 22a, 22b, 22c (Paragraph [0055]) for use in various medical procedures (Paragraph [0038]). Where the jaws are independently actuatable by separate actuators 42, 44 (Paragraph [0047]) connected by triggers 64 and 66, respectively to clamp tissue or suture material (Paragraph [0006]). Where the jaws 22a, 22b (interpreted as the first jaw) are actuated by actuator 42 and the jaw 22c (interpreted as the second jaw) is actuated by actuator 44. Where the triggers 64 and 66 are assembled on a handle 60 to be manipulated by a surgeon (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the handle, actuation and jaw assembly of Weisenburg for the handle, actuation and jaw assembly of Lee since the substitution would have yielded the same predictable result of being used to grasp suture material while providing the added benefit of reliably engaging the needle in a preferred position by the independent actuation of the jaws (Paragraph [0092]). Where the modified invention would have at least a portion of the operator formed to extend toward the end tool (see Fig. 1 of Weisenbrug, grip 62 is curved to extend toward the end tool). 
3012, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: 
a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); 
141a yaw operator (body of handle 60 of Weisenburg) controlling a yaw motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); and an actuation operator (triggers 64 and 66 of Weisenburg) performing control such that the first and second jaws of the end tool rotate in opposite directions (triggers 62 and 64 when actuated cause the jaws of the tool to rotate in opposite directions, Paragraph [0055] of Weisenburg).  
513, Lee/Weisenburg discloses the surgical instrument of claim 12, wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of instrument around the pitch operating axis), the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (the end tool as taught by Weisenburg would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis, see Fig. 1 of Lee).  
14, Lee/Weisenburg discloses the surgical instrument of claim 12, wherein when the yaw operator rotates 10around a yaw operating axis (rotate the entirety of the instrument around the yaw operating axis), the end tool rotates in the same direction as the yaw operator with respect to the yaw operating axis (the end tool as taught by Weisenburg would move in the same manner as the remainder of the instrument when rotated around the yaw operating axis, see Fig. 1 of Lee).  
15, Lee/Weisenburg discloses the surgical instrument of claim 12, the modified invention discloses wherein when the actuation operator rotates around an actuation operating axis (rotate the entire instrument about the long axis), the first jaw and the second jaw rotate in opposite directions (levers 64, 66 can be actuated while the instrument is rotated about the long axis to cause the jaws of the tool to rotate in opposite directions, Paragraph [0055] of Weisenburg).  
16, Lee/Weisenburg discloses the surgical instrument of claim 12, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument along the pitch operating axis), the yaw operator and the actuation operator rotate along with the pitch operator (the yaw operator/grip 62 and actuation operator/triggers 64, 66 as taught by Weisenburg would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis as shown in Fig. 1 of Lee).  
2017, Lee/Weisenburg discloses the surgical instrument of claim 12, the modified invention discloses wherein the connector is bent one or more times while connecting the end tool and a pitch operating axis of the operator (bendable portion 20 is intended to be bent, Paragraph [0055] of Lee).  
29, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); a first jaw operator (actuator 42 coupled to second jaws 22a, 22b, Paragraph [0052] of Weisenburg) controlling a rotation motion of the first jaw; and 25a second jaw operator (actuator 44 coupled to third jaw 22c, Paragraph [0052] of Weisenburg) controlling a rotation motion of the second jaw (Paragraph [0055] of Weisenburg).  
30, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (the end tool would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis, see Fig. 1 of Lee).  
31, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the first jaw operator and the second jaw operator rotate along with the pitch operator (the first and second jaw operators as taught by Weisenburg would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis, see Fig. 1 of Lee).  
532, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the first jaw operator rotates (rotate the entirety of the instrument with the first jaw operator), the first jaw rotates in substantially the same direction as the first jaw operator (in a closed position the jaws 22a, 22b would rotate in the same manner as the first jaw operator when the entirety of the instrument is rotated), and when the second jaw operator rotates (rotate the entirety of the instrument with the second jaw operator), the second jaw rotates in substantially the same direction as the second jaw operator (in a closed position the jaw 22c would rotate in the same manner as the first jaw operator when the entirety of the instrument is rotated).  
33, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein the connector is bent one or more times while connecting the end tool and a pitch operating axis of the operator (bendable portion 20 is intended to be bent, Paragraph [0055] of Lee).  

Regarding claim 1, Lee under a different interpretation discloses a surgical instrument (abstract) comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]);
an operator (12) controlling operations of the first and second jaws of the end tool (Paragraph [0048]); 
an operating force transmitter comprising a pitch wire (actuation cable 38) connected with the operator to transmit a pitch motion of the operator to the end tool (the opening/closing of jaws is interpreted as a pitch motion, Paragraph [0056]), a first jaw operating wire (any of the wires 100A-D, Paragraph [0057]) connected with the operator to transmit a rotation of the operator to the first jaw (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool, Paragraph [0047], [0057]), and a second jaw operating wire (any of the wires 100A-D, Paragraph [0057]) connected with the operator to transmit a rotation of the operator to the second jaw (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool, Paragraph [0047], [0057]); and
a connector (the connector only being part 14 in this interpretation) having one end portion coupled to the end tool (see Fig. 1) and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1),
and 15an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 2a-2c).  
Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Weisenburgh, in the same field of endeavor, teaches a surgical device having an end effector with three jaws 22a, 22b, 22c (Paragraph [0055]) for use in various medical procedures (Paragraph [0038]). Where the jaws are independently actuatable by separate actuators 42, 44 (Paragraph [0047]) connected by triggers 64 and 66, respectively to clamp tissue or suture material (Paragraph [0006]). Where the jaws 22a, 22b (interpreted as the first jaw) are actuated by actuator 42 and the jaw 22c (interpreted as the second jaw) is actuated by actuator 44. Where the triggers 64 and 66 are assembled on a handle 60 to be manipulated by a surgeon (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the handle, actuation and jaw assembly of Weisenburg for the handle, actuation and jaw assembly of Lee since the substitution would have yielded the same predictable result of being used to grasp suture material while providing the added benefit of reliably engaging the needle in a preferred position by the independent actuation of the jaws (Paragraph [0092]). Where the modified invention would have at least a portion of the operator formed to extend toward the end tool (see Fig. 1 of Weisenbrug, grip 62 is curved to extend toward the end tool). 
3012, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: 
a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); 
141a yaw operator (body of handle 60 of Weisenburg) controlling a yaw motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); and an actuation operator (triggers 64 and 66 of Weisenburg) performing control such that the first and second jaws of the end tool rotate in opposite directions (triggers 62 and 64 when actuated cause the jaws of the tool to rotate in opposite directions, Paragraph [0055] of Weisenburg).  
18, Lee/Weisenburg discloses the surgical instrument of claim 12, the modified invention discloses wherein the yaw operator and the actuation operator are formed to rotate independently (movement of handle 60 and triggers 64, 66 are all independent; where the substituted handle of Weisenburg would act in the same manner).  
19, Lee/Weisenburg discloses the surgical instrument of claim 18, the modified invention discloses wherein the operating force transmitter comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each comprising: 
two or more input units (two of the spacers 18, 34, 36, 56, 58 of Lee) receiving an input of a rotation amount from the operator (Paragraph [0065] of Lee); and 
an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee), 
wherein the pitch operator and the yaw operator are connected to the input units of the first differential member (the modified invention would have the pitch operator and yaw operator connected to the input units of the first differential member by being integrated into one instrument), and the yaw wire is connected to the output unit of the first differential member (the yaw wire/one of the wires 100 is connected to the bendable member 20, see Fig. 8 of Lee), and 5the pitch operator and the actuation operator are connected to the input units of the second differential member (the modified invention would have the pitch operator and actuation operator as taught by Weisenburg connected to the input units of the second differential member by being integrated into one instrument), and the actuation wire is connected to the output unit of the second differential member (the modified invention would have the actuation wire connected to the output unit of the second differential member by being integrated into one instrument). 

21, Lee/Weisenburg discloses the surgical instrument of claim 12, the modified invention further discloses wherein the actuation operator is formed on the yaw operator such that the actuation operator rotates along with the yaw operator when the yaw operator rotates (see Fig. 1 of Weisenburg).  
22, Lee/Weisenburg discloses the surgical instrument of claim 21, the modified invention discloses wherein the operating force transmitter comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each comprising:
two or more input units (two of the spacers 18, 34, 36, 56, 58 of Lee) receiving an input of a rotation amount from the operator (Paragraph [0065] of Lee); and an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to 30the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee), wherein 144the pitch operator, the yaw operator and the actuation operator are connected to the input units of the first differential member (the modified invention would have the pitch operator, yaw operator and actuation operator are connected to the input units of the first differential member by being integrated into one instrument), and the first jaw operating wire is connected to the output unit of the first differential member (one of the wires 100 is connected to the bendable member 20, see Fig. 8 of Lee), and the pitch operator, the yaw operator, and the actuation operator are connected to the input 5units of the second differential member (the modified invention would have the pitch operator, the yaw operator and the actuation operator as taught by Weisenburg connected to the input units of the second differential member by being the elements being integrated into one instrument), and the second jaw operating wire is connected to the output unit of the second differential member (the modified invention would have one of the wires 100 connected to the output unit of the second differential member by being integrated into one instrument). 
29, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); a first jaw operator (actuator 42 coupled to second jaws 22a, 22b, Paragraph [0052] of Weisenburg) controlling a rotation motion of the first jaw; and 25a second jaw operator (actuator 44 coupled to third jaw 22c, Paragraph [0052] of Weisenburg) controlling a rotation motion of the second jaw (Paragraph [0055] of Weisenburg).  
30, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis, see Fig. 1 of Lee), the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (the end tool as taught by Weisenburg would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis, see Fig. 1 of Lee).  
31, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the first jaw operator and the second jaw operator rotate along with the pitch operator (the first and second jaw operators as taught by Weisenburg would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis as shown in Fig. 1 of Lee).  
532, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the first jaw operator rotates (rotate the entirety of the instrument with the first jaw operator as taught by Weisenburg, see Fig. 1 of Lee), the first jaw rotates in substantially the same direction as the first jaw operator (in a closed position the jaws 22a, 22b as taught by Weisenburg would rotate in the same manner as the first jaw operator when the entirety of the instrument is rotated, see Fig. 1), and when the second jaw operator rotates (rotate the entirety of the instrument with the second jaw operator as taught by Weisenburg, see Fig. 1 of Lee), the second jaw rotates in substantially the same direction as the second jaw operator (in a closed position the jaw 22c as taught by Weisenburg would rotate in the same manner as the first jaw operator when the entirety of the instrument is rotated, see Fig. 1 of Lee).  
34, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein the operating force transmitter 15comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each comprising: 
two or more input units (two of the spacers 18, 34, 36, 56, 58 of Lee) receiving an input of a rotation amount from the operator (Paragraph [0065] of Lee); and 
an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee), wherein the first jaw operator and the pitch operator are connected to the input units of the first differential member (the pitch operator, first jaw operator are connected to the input units of the first differential member by being integrated into one instrument), and the first jaw operating wire is connected to the output unit of the first differential member (one of the wires 100 is connected to the bendable member 20, see Fig. 8 of Lee), and the second jaw operator and the pitch operator are connected to the input units of the second differential member (the pitch operator and the second jaw operator are connected to the input units of the second differential member by being integrated into one instrument), and the second jaw operating wire is connected to the output 25unit of the second differential member (the modified invention would have the second jaw operating wire be connected to the output unit of the second differential member by being integrated into one instrument).  
36, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operating force transmitter 10comprises a differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) comprising: two or more input units (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each receiving an input of an amount of rotation motion or translation motion (Paragraph [0065] of Lee); and an output unit (bendable member 20) outputting a single rotation motion or translation motion based on rotation motions or translation motions input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee).  
37, Lee/Weisenburg discloses the surgical instrument of claim 36, the modified invention discloses wherein the operating force transmitter comprises one or more differential members (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee), the differential member comprises two or more input units (one of the wires 100 of Lee), an output unit (bendable member 20 of Lee), and a differential control member (anchors 56/58 of Lee) connecting the two or more input units and the output unit (see Fig. 21 of Lee), 20a rotation motion or translation motion of at least a portion of the differential control member is generated by rotation motions or translation motions input to the two or more input units (the anchors 56/58 would move by movement of the wires 100, see Figs. 3a-c of Lee), and the output unit translates or rotates by a sum of or a difference between the rotation motions or translation motions input to the two or more input units, by the rotation motion or 25translation motion of at least a portion of the differential control member (the sum of the motions of the motions input the wires 100 and the anchors 56, 58 would be output to the bendable member 20 of Lee, see Figs. 3a-c).  
39, Lee/Weisenburg discloses the surgical instrument of claim 36, wherein, in the differential member, when an amount of rotation motion or translation motion is input to only one of the two or more input units, the input rotation motion or translation motion is transmitted only to the output unit (when the handle is moved in only one direction, two or more input units would be interpreted as the actuated wires 100 that are in tension; the tension would be applied to the bendable member 20 only through the actuated wires 100, see Fig. 3a-c of Lee).  
540, Lee/Weisenburg discloses the surgical instrument of claim 36, wherein when an amount of rotation motion or translation motion is input to each of the two or more input units, a sum of or a difference between the rotation motions or translation motions input to the two or more input units is output through the output unit (the sum of the motions of the motions input the wires 100 and the anchors 56, 58 would be output to the bendable member 20 of Lee, see Figs. 3a-c of Lee).  

Claims Free of Prior ArtClaims 8-11, 20, 23-28, 35, 38, 41-46 as written are free of prior art. Note that the claims are still rejected under the 35 U.S.C. 112 rejections above.. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or make obvious a first jaw pulley around which the first jaw operating wire is wound and a second jaw pulley formed to be parallel to the first jaw pulley and around which the second jaw operating wire is wound in combination with a pitch pulley formed on one side of the first and second jaw pulley, and the other limitations of claims 1 and 8. 
The prior art of record fails to teach or make obvious a yaw-pitch pulley and actuation-pitch pulley in combination with the limitations of claims 1, 12, 18, 19 and 20. 
The prior art of record fails to teach or make obvious a first actuation-yaw-pitch pulley and a second actuation-yaw-pitch pulley in combination with the limitations of claims 1, 12, 21, 22 and 23.
The prior art of record fails to teach or make obvious a first jaw-pitch pulley, a second first jaw-pitch pulley and a second jaw-pitch pulley in combination with the limitations of claims 1, 29, 34 and 35.
The prior art of record fails to teach or make obvious the two or more input units rotate or translate independently in combination with the limitations of claims 1, 36 and 38.
The prior art of record fails to teach or make obvious the rotation motions or translation motions input to the two or more input units do not interfere with each other in combination with the other limitations of claims 1, 36 and 42. 
The prior art of record fails to teach or make obvious an output unit comprising an output pulley, a first differential control pulley and a second differential control pulley in combination with the other limitations as recited in claims 1, 36 and 44. 
The prior art of record fails to teach or make obvious the operating force transmitter comprises one or more differential gears in combination with the other elements are recited in claims 1, 36 and 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        




/M.A.M/Examiner, Art Unit 3771